Holmes, J.
' This is a bill for instructions whether the following clause in the will of Jacob Sears constitutes a good gift to charity: “ After the said Olive F. Sears is no longer my widow either by death or otherwise, I give and bequeath all that may then remain of my property for the benefit of the inhabitants of East Dennis and vicinity, for educational purposes. One third part of said property to be appropriated for a building and appurtenances, which shall be located on Quivet Neck in East Dennis, and the other two thirds to be a fund for the support of said institution, the interest of said fund to be so appropriated. The whole to be under the exclusive control of the inhabitants of Quivet Neck.”
There is no doubt that a trust for educational purposes is a good charitable trust. Hadley v. Hopkins Academy, 14 Pick. 240, 253. Boxford Religious Society v. Harriman, 125 Mass. 321, 327. Davis v. Barnstable, 154 Mass. 224. Whicker v. Hume, 7 H. L. Cas. 124. Russell v. Allen, 107 U. S. 163, 172. It is good where there is no limit of space expressed, and it is none the less so when the benefit of the gift is confined in terms, as it must be in fact, to a particular locality. Lowell, appellant, 22 *401Pick. 215. Clement v. Hyde, 50 Vt. 716. It is equally good when the limit, although real, is not geometrically exact, as in this case “ East Dennis and vicinity.” Attorney General v. Gladstone, 13 Sim. 7, 11. Hill v. Burns, 2 Wils. & Shaw, 80, 90, 91. Miller v. Rowan, 5 Cl. & F. 99, 110. Wallace v. Attorney General, 33 Beav. 384. Saltonstall v. Sanders, 11 Allen, 446, 467. As the testator’s plan is to carry out the purpose of his gift by means of a building, probably the convenience of those concerned will draw the line without the help of the court, unless the fund is insufficient for the testator’s scheme.
It is argued, on behalf of the heirs and next of kin, that the provision “ the whole to be under the exclusive control of the inhabitants of Quivet Neck,” is the consideration and condition of the gift within the principle of Bullard v. Shirley, 153 Mass. 559. It is assumed that this must fail, and therefore, it is said, the gift fails. We do not think that we can make it plainer than it is upon the first reading of the clause, that such control is not of the essence of the gift, but is only an administrative detail. Moreover, on the facts before us, although probably a scheme will have to be framed, we cannot assume that it is any more impossible for the inhabitants of Quivet Neck to control the administration of the fund than it would be if they were a town. Drury v. Natick, 10 Allen, 169, 182. Cary Library v. Bliss, 151 Mass. 364. In Baylis v. Attorney General, 2 Atk. 239, where money was left “ to the ward of Bread Street, according to Mr. - his will,” Lord Hardwick suggested a decree that the money, “ from time to time, be disposed of in such charities as the alderman, for the time being, and the principal inhabitants, shall think the most beneficial to the ward.”
It is settled by a line of decisions in this Commonwealth that a gift like the present, for a specified charitable purpose will not fail for want of a trustee. The doubts which have been expressed on this point (Jackson v. Phillips, 14 Allen, 539, 576, and Minot v. Baker, 147 Mass. 348, 353) must be confined to “ gifts to charity generally, with no uses specified, no trust interposed, and either no provision made for an appointment, or the power of appointment delegated to particular persons who die without exercising it.” Jackson v. Phillips, ubi supra. See Missionary Society of the Methodist Episcopal Church v. Chapman, 128 Mass. *402265, 268, and cases cited. The statement in Boyle, Charities, 213, is, that, “ to give jurisdiction to the court when the selection of objects has been left undetermined by the testator, it seems essential that trustees should be interposed for performance of the office, or at least that an intention should have been evinced by the testator to commit the disposal of his property' to some one.” In the present case even the English criteria of jurisdiction are satisfied.
G. C. Travis, First Assistant Attorney General, for the Commonwealth.
G. A. King, for the heirs at law and next of kin.

Decree accordingly.